Oldham, J. The plea in abatement filed by the plaintiffs in error, who were defendants below, was to the writ originally issued against them to the sheriff of Johnson county. The judgment of the court upon the refusal of the plaintiff below to reply to the plea was substantially that the writ abate, and that the defendants go hence without day. The plaintiff upon the first writ having abated by the judgment of the court undoubtedly had a right to sue out a valid writ properly directed, as much so as if the writ had been abated or quashed for any other cause than that set forth in the plea. We perceive no error in the judgment. Affirmed.